DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Allen does not teach " initiating, based on the determining the alert associated with the premises…a communication session with a second device located external to the premises,” as recited in claim 1. Remarks, pp. 7-8.
As presented in the claim rejections under 35 USC § 102, Allen teaches initiating, based on the determining the alert associated with the premises and via broadband data communication, a communication session with a second device located external to the premises ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the 
The examiner notes that “associated” is defined as “related, connected, or combined together.” Merriam-Webster.com. In Allen, an alert is presented to a user at a premises (Allen: [0022], [0075]-[0085]; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410); therefore, the alert may be construed as being associated (i.e., related or connected) with the premises, as recited in claim 1.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the communication session that is initiated ‘with [the] second device’ cannot be initiated by the second device,” Remarks, p. 7) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 9-12, 14-15, 17-19, 21-25, 27, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Allen et al. (US 2003/0041333).

Regarding claim 1, Allen teaches a method comprising:
receiving, by a first device located at a premises and via radio frequency communication, content ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0033], “The system 100 may include a plurality of set top boxes (STBs) 102 located, for instance, at customer homes or offices.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410);

determining an alert associated with the premises ([0022], “an incoming request to establish video communication between a caller and a user of an interactive television (ITV) system is detected. The request may be sent by another ITV system, a dedicated videophone, a personal computer, or another similar device.” [0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0043], [0045], [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410); and
initiating, based on the determining the alert associated with the premises and via broadband data communication, a communication session with a second device located external to the premises ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an 
wherein the initiating the communication session interrupts the content and is independent of a request for the communication session ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410. That is, a request 408 sent from the second STB 102b by caller 406 interrupts a presentation of television programming and causes the display of audio/video signal 503 on television 504 associated with the first STB 102a and user 402. In 

Regarding claim 12, Allen teaches a system comprising:
a first device located at a premises ([0033], “The system 100 may include a plurality of set top boxes (STBs) 102 located, for instance, at customer homes or offices.” Figs. 1, 4-5) and configured to:
receive, via radio frequency communication, content ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0033], “The system 100 may include a plurality of set top boxes (STBs) 102 located, for instance, at customer homes or offices.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410);

receive an alert associated with the premises ([0022], “an incoming request to establish video communication between a caller and a user of an interactive television (ITV) system is detected. The request may be sent by another ITV system, a dedicated videophone, a personal computer, or another similar device.” [0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0043], [0045], [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410); and
initiate, based on receiving the alert and via broadband data communication, a communication session with a second device located external to the premises ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 
wherein initiating the communication session interrupts the content and is independent of a request for the communication session ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410. That is, a request 
the second device configured to communicate via the communication session ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410).

Regarding claim 19, Allen teaches a first device located at a premises ([0033], “The system 100 may include a plurality of set top boxes (STBs) 102 located, for instance, at customer homes or offices.” Figs. 1, 4-5) and comprising:
one or more processors ([0032], [0088], Figs. 1-3); and

receive, via radio frequency communication, content ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0033], “The system 100 may include a plurality of set top boxes (STBs) 102 located, for instance, at customer homes or offices.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410);
cause output of the content ([0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], Fig. 1);
determine an alert associated with the premises ([0022], “an incoming request to establish video communication between a caller and a user of an interactive television (ITV) system is detected. The request may be sent by 
initiate, based on determining the alert associated with the premises and via broadband data communication, a communication session with a second device located external to the premises ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not 
wherein initiating the communication session interrupts the content and is independent of a request for the communication session ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410. That is, a request 408 sent from the second STB 102b by caller 406 interrupts a presentation of television programming and causes the display of audio/video signal 503 on television 504 associated with the first STB 102a and user 402. In other words, the output of audio/video signal 503 is caused by caller 406, and is independent of a request by user 402).

Regarding claim 25, Allen teaches a non-transitory computer-readable medium storing instructions for execution ([0032], [0088], Figs. 1-3). The rejection of claim 1 is similarly applied to the remaining limitations of claim 25.


Regarding claim 3, Allen further teaches a method wherein the communication session interrupting the content comprises at least one of a video or an image of the communication session overlaying the content ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 

Regarding claims 4 and 23, Allen further teaches a method wherein the initiating the communication session interrupting the content comprises a outputting the communication session instead of the content ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077], “The window 504 may fill all or a portion of the television screen.” [0078]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410.).

Regarding claim 9, Allen further teaches a method wherein the determining the alert associated with the premises is based on at least one of a health alert, vital sign information, sensor data, or a user input ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the 

Regarding claim 10, Allen further teaches a method wherein the receiving the content comprises receiving the content from at least one of a service provider device, a content provider device, a content providing device, or a content generating device ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates 

Regarding claim 11, Allen further teaches a method wherein the content comprises at least one of health-related content, video content, audio content, image content, or text content ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410).

Regarding claim 14, Allen further teaches a system wherein the first device is configured to determine the alert associated with the premises based on at least one of a health alert, vital sign information, sensor data, or a user input ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or 

Regarding claim 15, Allen further teaches a method wherein the first device is configured to cause the communication session to interrupt the content by causing at least one of a video or an image associated with the communication session to overlay the content ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on 

Regarding claim 17, Allen further teaches a system wherein the content comprises at least one of video content, audio content, image content, or text content ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410).

Regarding claim 18, Allen further teaches a system wherein the second device is associated with at least one of a service provider device, a content provider device, a content providing device, or a content generating device ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an 

Regarding claim 21, Allen further teaches a system wherein the communication session comprises a bi-directional communication session ([0068], “In one embodiment, the second STB 102b (or other remote device) sends a video communication request 408 to the first STB 102a.” [0075], “the request 408 includes or is accompanied by an audio/video signal 503 generated by the microphone 242 and camera 246 associated with the caller's STB 102b. After the video greeting 502 is sent, the STB 102a may begin to record a video message including the audio/video signal 503.” [0076], “In one embodiment, the STB 102a displays the audio/video signal 503 while the video message is being recorded. For example, the video portion of the audio/video signal 503 may be displayed in a window 504, such as a Picture-in-Picture (PIP) window, on the television 104. The audio portion of the audio/video signal 503 may or may not be output via the television's speakers.” [0077]-[0085]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410.).



Regarding claim 24, Allen further teaches a system wherein the content comprises at least one of a television program, an educational program, or an interactive program ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 

Regarding claim 27, Allen further teaches a non-transitory computer-readable medium wherein the receiving the content comprises receiving the content from at least one of a content provider device, a service provider device, or a content creator device ([0032], “In one implementation, the system 100 relies on a broadband network 101 for communication, such as a cable television network or a direct satellite broadcast (DBS) network, although other networks are possible.” [0034], “An STB 102 receives encoded television signals and other information from the network 101 and decodes the same for display on the television 104 or other display device, such as a computer monitor.” [0035], [0038], [0039], “A broadcast center 110 may also be embodied as a satellite broadcast center within a direct broadcast satellite (DBS) system. … Each STB 102 may be integrated with a digital integrated receiver/decoder (IRD), which separates each channel, and decompresses and translates the digital signal from the satellite dish to be displayed by the television 104.” [0043], [0045]; Fig. 1; Fig. 4, element 410; Fig. 5, element 504; Fig. 8, element 410).

Regarding claim 30, Allen further teaches a method wherein the determining the alert associated with the premises is based on at least one of receiving sensor data, not .

Claims 5, 7, 13, 16, 20, 29, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Allen and David et al. (US 5544649).

Regarding claim 5, Allen teaches the limitations specified above; however, the combination does not expressly teach that the second device is associated with at least 
David provides a teaching for a communication session with a device, wherein the device is associated with a health services provider (Col. 8, lines 26-45, “Cable television networks provide a useful mode of communication between the patient's remote location and the central station at the present, and is a presently preferred means for transmission of the audio-visual signal from the patient to the central station and for transmission of the audio-visual signal of a health practitioner to the patient's remote location.” Col. 11, lines 15-28, “The video generation station 32 includes at least one video camera (not shown) for generating an audio-visual signal of a health practitioner and transmission equipment to transmit the signal to the patients 16, 17 at the remote sites 10A and 10B. The patient can therefore see the face of a health care worker and interact in an audio-visual manner with the health practitioner concerning his or her medical condition.” Figs. 1, 6).
In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the second device is associated with at least one of a health services provider, an emergency services provider, a user contact, or a caregiver. The modification would produce an improved system enabled to allow users to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.


David provides a teaching for a device associated with a patient (Col. 8, lines 26-45, “Cable television networks provide a useful mode of communication between the patient's remote location and the central station at the present, and is a presently preferred means for transmission of the audio-visual signal from the patient to the central station and for transmission of the audio-visual signal of a health practitioner to the patient's remote location.” Col. 11, lines 15-28, “The video generation station 32 includes at least one video camera (not shown) for generating an audio-visual signal of a health practitioner and transmission equipment to transmit the signal to the patients 16, 17 at the remote sites 10A and 10B. The patient can therefore see the face of a health care worker and interact in an audio-visual manner with the health practitioner concerning his or her medical condition.” Figs. 1, 6).
In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the first device is associated with a patient in order enable patients to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.

Regarding claim 13, Allen teaches the limitations specified above; however, the combination does not expressly teach that the communication session comprises a telehealth session.

In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the communication session comprises a telehealth session. The modification would produce an improved system enabled to allow users to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.

Regarding claim 16, Allen teaches the limitations specified above; however, the combination does not expressly teach that the second device is associated with at least one of a health service provider, an emergency services provider, a user contact, or a caregiver.

In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the second device is associated with at least one of a health service provider, an emergency services provider, a user contact, or a caregiver. The modification would produce an improved system enabled to allow users to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.

Regarding claim 20, Allen teaches the limitations specified above; however, the combination does not expressly teach that the second device is associated with a health 
David provides a teaching for system wherein a device associated with a health services provider communicates with a device associated with a patient of the health services provider (Col. 8, lines 26-45, “Cable television networks provide a useful mode of communication between the patient's remote location and the central station at the present, and is a presently preferred means for transmission of the audio-visual signal from the patient to the central station and for transmission of the audio-visual signal of a health practitioner to the patient's remote location.” Col. 11, lines 15-28, “The video generation station 32 includes at least one video camera (not shown) for generating an audio-visual signal of a health practitioner and transmission equipment to transmit the signal to the patients 16, 17 at the remote sites 10A and 10B. The patient can therefore see the face of a health care worker and interact in an audio-visual manner with the health practitioner concerning his or her medical condition.” Figs. 1, 6).
In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the second device is associated with a health services provider; and wherein the first device is associated with a patient of the health services provider. The modification would produce an improved system enabled to allow users to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.


David teaches a communication associated with a premises comprising at least one of a health-related condition associated with a user (Col. 8, lines 26-45, “Cable television networks provide a useful mode of communication between the patient's remote location and the central station at the present, and is a presently preferred means for transmission of the audio-visual signal from the patient to the central station and for transmission of the audio-visual signal of a health practitioner to the patient's remote location.” Col. 11, lines 15-28, “The video generation station 32 includes at least one video camera (not shown) for generating an audio-visual signal of a health practitioner and transmission equipment to transmit the signal to the patients 16, 17 at the remote sites 10A and 10B. The patient can therefore see the face of a health care worker and interact in an audio-visual manner with the health practitioner concerning his or her medical condition.” Col. 11, lines 36-50; Figs. 1, 6) or a safety-related condition associated with a premises.
In view of David’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Allen such that the alert associated with the premises comprises at least one of a health-related condition associated with a user. The modification would produce an improved system enabled to allow users to view television programming content in addition to video content sent from a health practitioner. The modification would serve to improve the overall user experience.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Allen and Hunter et al. (US 2003/0069002).

Regarding claim 6, Allen teaches the limitations specified above; however, the combination does not expressly teach that the alert associated with the premises comprises an alert associated with at least one of a life safety device, a monitoring device, a fire detector, a smoke detector, a flood detector, a carbon monoxide detector, a wearable sensor, a physiological sensor, or a fall-detection sensor.
Hunter provides a teaching for an alert associated with at least one of a life safety device, a monitoring device, a smoke detector, or a physiological sensor ([0079], “The EFAN Device 110 receives data in the following manner: 1) via user input, e.g., wirelessly such as provided by IR remote device 1102; and, 2) via sensor devices 1104. Upon command or, upon detection of an alert condition, the data and information it contains, or a processed form of this information may be sent to a central data compilation and processing station.” [0114], “FIG. 8 illustrates the process 450 of emergency notification occurring for a local emergency based upon the EFAM Device 110 detecting a dangerous condition by a measurement sensor. For example, assuming the presence of smoke due to a house fire at a local residence as indicated at step 452, the EFAN device smoke sensor 454 will sense the increase of smoke and generate a smoke level measurement signal. Then, at step 458, the EFAM Device records this level and compares the level to a preset threshold. When the smoke level exceeds a first preset limit, or, if the EFAN device determines an alarm or alert condition exists based upon historical data stored in the Device's memory, an alarm signal is generated 
In view of Hunter’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Allen such that the alert associated with the premises comprises an alert associated with at least one of a life safety device, a monitoring device, a fire detector, a smoke detector, a flood detector, a carbon monoxide detector, a wearable sensor, a physiological sensor, or a fall-detection sensor. The modification would serve to improve the combined system by facilitating the generation and distribution of notifications concerning emergency conditions.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/MICHAEL R TELAN/Primary Examiner, Art Unit 2426